                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

M. DENISE TOLLIVER,

               Plaintiff,

       V.                                  : Civil Action No. 17-1776-RGA

DELMARVA FOUNDATION FOR
MEDICAL CARE ,

               Defendant.

                                 MEMORANDUM ORDER

       Defendant seeks to have its non-public financial documents filed by Plaintiff

designated confidential and treated as filed under seal (D .I. 42) and Plaintiff seeks to

have her personnel and medical records designated confidential and filed under seal

(D.I. 54).   The matters have been briefed.   The Court has considered the motions.

They will be granted.

       THEREFORE , IT IS ORDERED this         3;;   day of January 2019 that:

        1.     Defendant's motion for confidential treatment (D .I. 42) is GRANTED.

Defendant's non-public financial documents e-filed by Plaintiff as a second exhibit to her

request for reconsideration of dismissal of the complaint and motion to remand at D.I.

36 are designated "Confidential", redacted, and filed under seal.

       2.      Plaintiff's motion for confidential treatment (D .I. 52) is GRANTED.

Plaintiff's personnel and/or medical records and other documents at D.I. 53 are

designated "Confidential" and filed under seal.     i~               ,~                     "
                                                    UNITED STAT S DISTRICT JUDGE
                                              1
